 

Exhibit 10.34

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (“Agreement”) is entered into as of the 30th day of
September, 2004, by and among [REDACTED] CORPORATION, a [REDACTED] corporation
(the “Borrower”); COMDIAL CORPORATION (the “Creditor”); and AFFINITY BANK OF
[REDACTED] (the “Bank”).

 

BACKGROUND

 

A. The Bank and the Borrower are parties to a loan agreement dated as of the
date hereof (as may be amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”). Capitalized terms used herein without definition
shall have the meanings given in the Loan Agreement.

 

B. Pursuant to the terms and provisions of the Loan Agreement, the Bank has
extended credit to the Borrower in the form of a Term Loan in the original
principal amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00),
and a Line of Credit Loan in the original principal amount of Four Hundred
Thousand and 00/100 Dollars ($400,000.00) (individually and collectively, the
“Loans”).

 

C. The Creditor has extended or shall extend to the Borrower certain extensions
of credit in the form of an Eight Hundred Thousand and 00/100 Dollar
($800,000.00) loan (any loan and/or security documents, agreements instruments,
notes, or judgments evidencing any claim and/or security of the Creditor against
the Borrower, collectively, the “Creditor Documents”).

 

D. The Bank and the Creditor desire to set forth their respective rights and
obligations with respect to the Borrower under the Loan Agreement, the Creditor
Documents, and the other Loan Documents.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Definitions.

 

“Obligations” means all liabilities, obligations, covenants and duties of the
Borrower under the Loans; and all Obligations as defined in the Loan Agreement,
including, in each case, any interest or other amounts accruing or arising
subsequent to the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency or reorganization of the Borrower whether or not
such interest or other amount is allowed as a claim in any such case, proceeding
or other action.

 

“Collateral” means any collateral now or in the future securing the Obligations.

 

“Subordinated Debt” means any loans, advances, fees, debts, liabilities,
obligations, seller financing, covenants and duties owing by the Borrower to the
Creditor of any kind or

 



--------------------------------------------------------------------------------

nature, present or future, whether or not evidenced by any note, guaranty, real
estate agreement of sale, or other instrument, whether arising under any
agreement, instrument or document, by reason of an extension of credit, real
estate sale, loan or guarantee, whether direct or indirect, absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising (including any such obligations purchased or otherwise acquired by the
Creditor), whether consisting of principal, interest, expense payments,
attorneys’ fees and costs whether arising or created pursuant to the Creditor
Documents or otherwise, including, without limitation, that certain obligation
in the original principal amount of $800,000.00. Notwithstanding the above, or
any other provision in this Agreement, Subordinated Debt shall not include any
obligations or payments made in the ordinary course of business between the
Borrower and the Creditor.

 

2. Subordination.

 

(a) Subject to Section 3 hereof, the Creditor hereby irrevocably subordinates
and postpones the payment of and the time of any principal loan payment, and
lien priority, of all the Subordinated Debt and all claims, judgments, liens and
demands arising therefrom, to the Obligations and all mortgages, judgments,
liens and/or encumbrances securing the Obligations, and directs that the
Obligations be paid in full before the Subordinated Debt. Notwithstanding the
above, or any other provision in this Agreement, the Bank consents to the
Borrower making current interest only payments to the Creditor on the
Subordinated Debt under the terms of the Creditor Documents, but not prepayment
of interest to the Creditor, for the term of the Subordinated Debt ending no
later than September 30, 2005, so long as the Borrower is not in default under
the Loans.

 

(b) The Creditor shall: (i) make notations in the Creditor Documents and on the
books of the Creditor beside all accounts or on such other statements evidencing
or recording any Subordinated Debt to the effect that such Subordinated Debt is
subject to the provisions of this Agreement; (ii) furnish the Bank, upon the
Bank’s reasonable request from time to time, a statement of the account between
the Creditor and the Borrower representing the Subordinated Debt and copies of
the Creditor Documents; and (iii) give the Bank, upon its reasonable request,
full and free access to the Creditor’s books pertaining only to such accounts
with the right to make copies thereof. Each and every Creditor Document shall
bear a legend as set forth in Section 11(c) hereof.

 

3. Security. The Borrower shall not, without the prior written consent of the
Bank, grant to the Creditor, and the Creditor shall not take any lien on, or
security interest in, any of the Borrower’s property, now owned or hereafter
acquired or created, except for such property set forth in the Creditor
Documents on or before the effective date of this Agreement.

 

4. Standby Limitation. Notwithstanding any breach or default by the Borrower
under the Creditor Documents, the Creditor shall not at any time or in any
manner: (a) proceed in any way to enforce any claims he has or may have against
the Borrower under the Subordinated Debt or otherwise, or (b) contest, protest
or object to any action taken by the Bank under the Loan Agreement, the Loan
Documents or otherwise, unless and until the Obligations have been fully and
indefeasibly paid and satisfied in full.

 



--------------------------------------------------------------------------------

5. Bankruptcy of Borrower. In the event a petition or action for relief shall be
filed by or against the Borrower under any federal bankruptcy statute in effect
from time to time, or under any other law relating to bankruptcy, insolvency,
reorganization, receivership, general assignment for the benefit of creditors,
moratorium, creditor composition, arrangement or other relief for debtors, the
Bank’s claims (secured or unsecured) against the assets or estate of the
Borrower for repayment of the Obligations shall be indefeasibly paid in full
before any payment is made to the Creditor on the Subordinated Debt, whether
such payment is in cash, securities or any other form of property or rights. The
Bank may, in its discretion, file a proof of claim for or collect the Creditor’s
claims first for the benefit of the Bank, to the extent of the unpaid
Obligations and then for the benefit of the Creditor (but without creating any
duty or liability to the Creditor other than to remit to the Creditor
distributions, if any, actually received in such proceedings after the
Obligations have been paid and satisfied in full) directly from the receiver,
trustee, custodian, liquidator or representative of the Borrower’s estate in
such proceeding. The Borrower and the Creditor shall furnish all assignments,
powers or other documents requested by the Bank to facilitate such direct
collection by the Bank.

 

6. Receipt of Payments by the Creditor. Should the Creditor directly or
indirectly receive any principal loan payment or distribution on the
Subordinated Debt prohibited by the provisions of this Agreement or any
Collateral or proceeds thereof, prior to the full and indefeasible payment and
satisfaction of the Obligations between the Bank on the one hand, and the
Borrower on the other, such Creditor will deliver the same to the Bank in the
form received (except for the endorsement or assignment of the Creditor where
necessary), for application to the Obligations in accordance with the Loan
Agreement and the Loan Documents. Until so delivered, the Creditor shall hold
the same, in trust, for the Bank as property of the Bank, and shall not
commingle such property with any other property held by the Creditor. In the
event the Creditor fails to make any such endorsement or assignment, the Bank,
or any of its officers or employees on behalf of the Bank, is hereby irrevocably
authorized in its own name or in the name of the Creditor to make such
endorsement or assignment and is hereby irrevocably appointed as the Creditor’s
attorney-in-fact for those purposes. Notwithstanding the foregoing, the Creditor
may accept, and the Borrower shall be permitted to make, regularly scheduled
payments on account of the subordinated indebtedness unless and until there
occurs a default or an Event of Default under any of the Creditor Documents.

 

7. Creditor’s Rights and Authority.

 

(a) The Creditor hereby consents that at any time and from time to time, without
further consent of or notice to the Creditor and without in any manner
affecting, impairing, lessening or releasing any of the provisions of this
Agreement, the Bank may, in accordance with the terms of the Loan Agreement or
the Loan Documents: (i) renew, compromise, extend, expand, postpone, waive,
accelerate, terminate, change the payment terms of, or otherwise modify the
Obligations or amend, renew, replace or terminate the Loan Agreement or the Loan
Documents or any and all other agreements now or hereafter related to the
Obligations; (ii) extend credit to the Borrower in whatever amount on a secured
or unsecured basis or take other support for the Obligations and exchange,
enforce, waive, sell, transfer, collect, adjust or release any such security or
other support or any part thereof; (iii) apply any and all payments or proceeds
of such security or other support and in any order or manner as the Bank, in its
sole

 



--------------------------------------------------------------------------------

discretion, may determine; and (iv) release or substitute any party liable on
the Obligations, any guarantor of the Obligations, or any other party providing
support for the Obligations.

 

(b) This Agreement will not be affected, impaired or released by any delay or
failure of the Bank to exercise any of its rights and remedies against the
Borrower or any guarantor or under any of the Obligations or against any
Collateral, by any failure of the Bank to take steps to perfect or maintain its
lien on, or to preserve any rights to, any Collateral by any irregularity,
unenforceability or invalidity of any of the Obligations or any part thereof or
any security or guarantee therefor, or by any other event or circumstance which
otherwise might constitute a defense available to, or a discharge of, the
Borrower, the Creditor or any other subordinated creditor. The Creditor hereby
waives demand, presentment for performance, protest, notice of dishonor and of
protest with respect to the Subordinated Debt and the Collateral, notice of
acceptance of this Agreement, notice of the making of any of the Obligations and
notice of default under any of the Obligations.

 

(c) Nothing in this Agreement will obligate the Bank to grant credit to, or
continue financing arrangements with, the Borrower.

 

8. Continuing Agreement. This is a continuing agreement and will remain in full
force and effect until all of the Obligations and the Creditor’s obligations and
undertakings to the Bank have been fully performed and indefeasibly satisfied
and until the Loan Agreement and all of the Loan Documents have been terminated.
This Agreement will continue to be effective or will be automatically
reinstated, as the case may be, if at any time payment of all or any part of the
Obligations is rescinded or must otherwise be returned by the Bank upon
insolvency, bankruptcy, or reorganization of the Borrower or otherwise, all as
though such payment had not been made.

 

9. No Challenge to Liens. The Creditor agrees that it will not make any
assertion, claim or argument in any action, suit or proceeding of any nature
whatsoever in any way challenging the priority, validity or effectiveness of the
liens and security interests granted to the Bank.

 

10. Order of Proceedings. Nothing in this Agreement is intended to compel the
Bank or the Creditor at any time to declare the Borrower in default or compel
the Bank to proceed against or refrain from proceeding against any Collateral in
any order or manner. All rights and remedies of the Bank with respect to the
Collateral, the Borrower, and any other obligors concerning the Obligations are
cumulative and not alternative.

 

11. Replacement Financing; Assignment of Subordinated Debt.

 

(a) The provisions hereof shall inure to the benefit of any financial
institution obtained by the Borrower or the Bank to provide replacement, working
capital, or other financing for the Borrower in place of the Bank, as the case
may be, regardless of whether any such replacement lender provides its own
financing or succeeds to the Bank’s financing by assignment. If requested by
such replacement lender, the Creditor shall execute with such replacement lender
a subordination agreement substantially similar to this Agreement.

 



--------------------------------------------------------------------------------

(b) The Creditor also agrees that as a prior condition of any assignment of any
of his interests under any of the Creditor Documents, the Creditor shall require
the assignee to acknowledge this Agreement and agree, in writing, to be bound by
the terms and conditions hereof.

 

(c) Each and every Creditor Document, and/or pleadings entering judgment
thereon, shall bear the following legend, or a similar legend acceptable to
Bank, in boldface type:

 

This document or instrument is subject to the terms of a Subordination Agreement
in favor of Affinity Bank of [REDACTED] its successors and assigns.
Notwithstanding any contrary statement contained in the within instrument, no
payment on account of any obligation arising from or in connection with the
within instrument or any related agreement (whether of principal, interest or
otherwise) shall be made, paid, received or accepted except in accordance with
the terms of said Subordination Agreement.

 

12. Financing of Fiduciary. In the event of a bankruptcy, reorganization, other
insolvency or court proceeding for the Borrower, the Bank shall have the option
(in its sole and absolute discretion) to continue to provide financing (on terms
acceptable to the Bank) of the trustee, other fiduciary, or of the Borrower as a
debtor-in-possession, if the Bank, deems such financing to be in its best
interests. The subordination and lien priority provisions of this Agreement
shall continue to apply to all advances made during the pendency of such court
proceedings, so that the Bank shall have a prior lien on all Collateral, created
before or during such court proceeding, to secure all Obligations, whether
created before or during such court proceeding. The Creditor hereby waives any
right he may have to object to financing by the Bank during the pendency of such
court proceeding and the Creditor’s consent to such financing shall not be
required regardless of whether the court supervising such proceeding approves,
grants or allows adequate protection to the Creditor.

 

13. Investigation of Parties. The Creditor has entered into the Creditor
Documents with the Borrower, and the Bank has entered into the Loan Agreement
and Loan Documents with the Borrower, and the Creditor and the Bank have entered
into this Agreement, each upon its own independent investigation, and each makes
no warranty or representation as to each other with respect to the financial
condition of the Borrower, or its ability to repay its loans to the Creditor or
the Bank in the future. Nothing in this Agreement shall be deemed to constitute
this Agreement as a security or create a joint venture or partnership between
the Creditor and the Bank for any purpose.

 

14. Improper Action by Creditor. If the Creditor or the Borrower, contrary to
this Agreement, makes, attempts to or threatens to allow the Creditor to
exercise his remedies against the Borrower under the Creditor Documents, or
makes any principal loan payment or takes any action contrary to this Agreement,
the Bank may restrain or enjoin the Creditor and the Borrower from so doing, it
being expressly understood and agreed by the Creditor and the Borrower that: (i)
the Bank’s damages from their actions may at that time be difficult to ascertain
and may be irreparable, and (ii) the Creditor and the Borrower waive any defense
or claim that the Bank cannot demonstrate damages or can be made whole by the
awarding of damages.

 



--------------------------------------------------------------------------------

15. Indemnification of the Bank. The Creditor agrees to indemnify and to hold
the Bank, its officers, directors, agents and employees harmless for any and all
losses, damages, liabilities, expenses and obligations, including reasonable
attorneys’ fees and expenses, as they arise, relating to actions of the Creditor
taken contrary to this Agreement.

 

16. Scope of this Agreement. The terms of this Agreement relate solely to the
Creditor’s rights under the Creditor Documents and the Subordinated Debt and
shall not limit, impair, or otherwise affect any other rights, duties or
obligations of the Creditor with respect to the Borrower, including without
limitation, the Creditor’s rights, duties and obligations as a member, officer,
employee or agent of the Borrower.

 

17. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be in writing and will be
effective upon receipt. Such notices and other communications may be
hand-delivered, sent by facsimile transmission with confirmation of delivery
with a copy sent by first-class mail, or sent by nationally recognized overnight
courier service, to a party’s address set forth below or to such other address
as any party may give to the other in writing for such purpose:

 

To the Bank:

   [REDACTED]      [REDACTED]      [REDACTED]      [REDACTED]      Attention:
[REDACTED]

To the Creditor:

   Comdial Corporation      106 Cattlemen Road      Sarasota, FL 34232     
Attention: Mr. Ken Clinebell, Chief Operating Officer and Chief Financial
Officer

To the Borrower:

   [REDACTED]      [REDACTED]      [REDACTED]      [REDACTED]      Attention:
[REDACTED], President

 

18. Preservation of Rights. No delay or omission on the Bank’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. Nothing in this
Agreement is intended to modify, alter, reduce or impair any rights which the
Bank or the Creditor may have against the Borrower under the Loan Agreement and
the Loan Documents or the Creditor Documents, respectively, or under any other
agreement between them, or any of them, and the Borrower.

 



--------------------------------------------------------------------------------

19. Illegality. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

20. Changes in Writing. No modification, amendment or waiver of any provision of
this Agreement nor consent to any departure by the Borrower or the Creditor
therefrom, will be effective unless made in a writing and signed by the Bank,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 

21. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

 

22. Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

23. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Borrower, the Creditor and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Borrower may not assign this Agreement in whole or in part without the Bank’s
prior written consent and the Bank and the Creditor at any time may assign this
Agreement in whole or in part. No claims or rights are intended to be created
hereunder for the benefit of the Borrower or any alleged third party beneficiary
hereof.

 

24. Interpretation. In this Agreement, unless the parties otherwise agree in
writing, the singular includes the plural and the plural the singular; words
importing any gender include the other genders; the word “or” shall be deemed to
include “and/or”, the words “including”, “includes” and “include” shall be
deemed to be followed by the words “without limitation”; references to articles,
sections (or subdivisions of sections) or exhibits are to those of this
Agreement unless otherwise indicated; and references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications to such instruments, but only to the extent such amendments
and other modifications are not prohibited by the terms of this Agreement.
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose. If
this Agreement is executed by more than one party as Borrower or by more than
one party as Creditor, the obligations of such persons or entities hereunder
will be joint and several.

 

25. Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the Commonwealth of
[REDACTED]. This Agreement will be interpreted and the rights and liabilities of
the parties hereto determined

 



--------------------------------------------------------------------------------

in accordance with the laws of the Commonwealth of [REDACTED], excluding its
conflict of laws rules. Borrower and the Creditor hereby irrevocably consent to
the exclusive jurisdiction of any state or federal court in the Commonwealth of
[REDACTED]; provided that nothing contained in this Agreement will prevent the
Bank from bringing any action, enforcing any award or judgment or exercising any
rights against the Borrower or the Creditor individually, against any security
or against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The parties hereto agree that the venue
provided above is the most convenient forum for each of the parties. The
Borrower and the Creditor waive any objection to venue and any objection based
on a more convenient forum in any action instituted under this Agreement.

 

26. WAIVER OF JURY TRIAL. THE BORROWER, THE CREDITOR AND THE BANK IRREVOCABLY
WAIVE ANY AND ALL RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. THE BORROWER, THE CREDITOR AND THE BANK ACKNOWLEDGE THAT
THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

   

CREDITOR:

   

COMDIAL CORPORATION

By:        

Name: Ken Clinebell

   

Title:

  Chief Operating Officer and Chief        

Financial Officer

 

   

BORROWER:

    [REDACTED] CORPORATION By:        

Name: [REDACTED]

   

Title: President

 

   

BANK:

   

AFFINITY BANK OF [REDACTED]

By:        

Name: [REDACTED]

   

Title: Vice President

 



--------------------------------------------------------------------------------

COMMONWEALTH OF [REDACTED]    :           :    ss.

COUNTY OF [REDACTED]

   :     

 

On this, the      day of                     , 2004, before me,
                                , the undersigned officer, personally appeared
[REDACTED], who acknowledged himself to be the President of [REDACTED]
CORPORATION, a [REDACTED] corporation, and that he as such President, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself as President.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

My Commission Expires:

 



--------------------------------------------------------------------------------

COMMONWEALTH OF [REDACTED]    :           :    ss.

COUNTY OF [REDACTED]

   :     

 

On this, the      day of                     , 2004, before me,
                                , the undersigned officer, personally appeared
KEN CLINEBELL, who acknowledged himself to be the Chief Financial Officer of
COMDIAL CORPORATION, and that he as such Chief Financial Officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself as Chief Financial
Officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

My Commission Expires:

 



--------------------------------------------------------------------------------

COMMONWEALTH OF [REDACTED]    :           :    ss.

COUNTY OF [REDACTED]

   :     

 

On this, the                  day of                             , 2004, before
me, a Notary Public in and for the Commonwealth and County aforesaid, the
undersigned officer, personally appeared [REDACTED], who acknowledged himself to
be a Vice President of AFFINITY BANK OF [REDACTED], a corporation, and that as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing the name of the Corporation by
[REDACTED] as Vice President.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

  Notary Public

 